Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 11/17/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 11/17/2020 have been considered and approved by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The limitation, “printing process” as recited in claims 9 and 20 is unclear as to the intended metes and bounds of the limitation. Since most fabrication techniques involves stencils and depositions over those stencils, most techniques in in use in the art can be argued to be a form of printing. Applicant’s detailing of certain methods in paragraphs [0046] and [0067] are given in the application as examples only, and therefore cannot be taken as a definition of a ‘printing process’ for the purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connor et al. (US 6476506 B1), Applicant’s submitted prior art in view of VINCENT et al. (US 20170092567 A1).

    PNG
    media_image1.png
    357
    602
    media_image1.png
    Greyscale

O'Connor teaches in Fig. 2, i.e., a semiconductor package, comprising: 
a substrate (14) including a first coupling terminal (24, i.e.,) and a second coupling terminal (36, i.e.,); 
a first chip (12) disposed on the substrate, the first chip including a first pad (34, i.e.,) and a second pad (32, i.e.,); and 
wherein the connection structure comprises a connection conductor electrically connecting the first pad to the first coupling terminal.
O'Connor does not explicitly teach “wherein a portion of the connection structure is in contact with a first side surface of the first chip. 
VINCENT teaches contacting or extending a connection structure (98, i.e.,) along a top surface and a sidewall of the chip (90 and 92 in combination) (Fig. 10). It would have been obvious to one having skill in the art before the effective of filing date of the claimed invention to have a portion of the connection structure that is in contact with a first side surface of the first chip as taught/suggested by VINCENT, so that the semiconductor package can be, for example further miniaturized, compared to a case in which the connection structure are provided as wires.

    PNG
    media_image2.png
    282
    518
    media_image2.png
    Greyscale

	Regarding claim 2, the limitation, “wherein: a distance between the first pad and the first side surface is smaller than a distance between the second pad and the first side surface, and a distance between the first coupling terminal and the first side surface is smaller than a O'Connor’s Fig. 2.
Regarding claim 8, the limitation, “wherein: the substrate further comprises a third coupling terminal, the first chip further comprises a third pad, the second pad is disposed between the first pad and the third pad, and the semiconductor package further comprises a second wire electrically connecting the third coupling terminal to the third pad: is met by O'Connor’s Fig. 2 with interpretation labels shown above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claimsn1-2 above, and further in view of HO et al. (US 20140225276 A1).

    PNG
    media_image3.png
    383
    574
    media_image3.png
    Greyscale

	Regarding claim 3, O'Connor does not explicitly teach “wherein: the connection structure further comprises an inner insulator in contact with the first side surface, and the connection conductor is disposed on the inner insulator”. HO et al. teaches in Fig. 1 having an insulating layer (116) (see ¶0023) located between a connection structure (see wire layer 118) (see ¶0024) and a semiconductor substrate (100). It would have been obvious to include an .

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and 
any intervening claims.
O'Connor shows a first wire (44) electrically connecting the second coupling terminal (36) to the second pad (32), but fails to further teach and/or suggest having a second chip disposed on the first chip; and an disposed between a bottom surface of the second chip and a top surface of the first chip, wherein a portion of the first wire and a portion of the connection structure are disposed in the adhesive layer as set forth in claim 4.

Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied reference(s) fail to further teach and/or suggest including, for example a second chip disposed on the first chip; a first stack, which is horizontally spaced apart from the first chip and is electrically connected to the first chip, having a first semiconductor chip disposed on the substrate and a second semiconductor chip disposed on the first semiconductor chip; and a second stack, which is disposed on the first stack and is electrically connected to the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816